DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 2/1/2021. In particular, claim 1 has been amended to recite that the copolymer is obtained by the polymerization of “from 80 to 100wt% of propyl methyacrylate and from 0 to 20wt% methyl methacrylate in the absence of any other monomers…” None of the previously examined claims recited or required 80 to 100wt% of propyl methacrylate. 
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al. (WO 2015/045930). Because WO 2015/045930 is in Japanese, the US equivalent, which is US 2016/0237297, is cited below.
Kuwahara et al. teach a flexible vinyl chloride resin and a molded product obtained from the resin, wherein the resin comprises vinyl chloride resin and a processing aid. The processing aid contains an alkyl methacrylate copolymer obtained by polymerizing 10 mass% to 100mass% of alkyl methacrylate, for which the alkyl group of an alkyl ester portion contains a C3 to C5 straight-chained or branched alkyl group, 0 to 90mass% of methyl methacrylate, and 0 mass% to 20mass% of other copolymerizable monomers. An example of straight chain C3 alkyl group is propyl methacrylate. This means the processing aid of Kuawahara includes, for example, 10 to 100mass% of polymerized propyl methacrylate, which is used together with a vinyl chloride resin. Kuwahara teaches that a foaming agent can be added to the resin (¶ 96). When a foaming agent is added, the composition will be foamable. The composition is used to form a molded product, so when a foaming agent is included, as disclosed in ¶96, the molded product formed from the resin will be a foam. The molded product can be formed using an extruder for the extrusion and molding of the vinyl chloride resin (¶98). The foamed molded products of Kuwahara are structural components. 
When 100mass% of the processing aid is comprised of polymerized propyl methacrylate, which is obvious given the teachings of Kuwahara et al., the processing aid is the same as that recited in instant claim 1.  This processing aid will necessarily have the same properties as required by the instant claims, including the reduced viscosity and the Tg recited in instant claim 1. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. 
The processing aid of Kuwahara et al. is used in an amount of 0.1 to 20 parts by mass, preferably 0.5 to 15 parts by weight, based on 100 parts by mass vinyl chloride resin. This significantly overlaps the amounts of instant claim 4. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings Kuwahara to use an amount of processing aid which meets the instant claim limitations of instant claim 4 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Embodiments of the resin of Kuwahara comprise identical amounts of identical materials (including vinyl chloride resin and a processing aid which is comprised of 100mass% of polymerized propyl methacrylate; see abstract of Kuwhara as well as entire document) as required by instant claim 4. These embodiments will necessarily have the same properties as the vinyl chloride resin composition of the instant claims, including the foam expansion recited in instant claims 5-6. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 8,178,619).
Sato et al. teach a (meth)acrylic copolymer and a vinyl chloride resin composition containing the same (abstract). The (meth)acrylic copolymer comprises 1 to 30 parts by weight of a polymer (c) containing 0 to 60 weight% of methyl methacrylate and 40 to 100 weight% of (meth)acrylic ester other than methyl methacrylate, and 0 to 20wt% of another monomer copolymerizable with these. Examples of the (meth)acrylic ester other than methyl methacrylate used for polymer (c) include alkyl methacrylates having an alkyl group of 2 to 8 carbon atoms. See column 5, line 64 through column 6, line 5. This includes both ethyl methacrylate and propyl methacrylate. It would have been obvious, based on the teachings of Sato, to use, as polymer (C), a polymer containing 100% by weight of propyl methacrylate, which falls within the range disclosed ranges, or to use 20wt% of methyl methacrylate with 80 wt% of (meth)acrylic ester other than methyl methacrylate, which fall within the disclosed ranges of Sato et al., including ethyl methacrylate, which is an alkyl methacrylates having an alkyl group of 2 to 8 carbon atoms, as expressly disclosed in Sato et al. 
When 100% by weight of propyl methacrylate is used as polymer (C), this meets the processing aid of amended instant claim 1. When a combination of 20wt% of methyl methacrylate is used together with 80wt% of ethyl methacrylate is used as polymer (C), which is obvious given the express teachings of Sato et al., this meets instant claim 10. These polymers will necessarily have the same properties as the processing aid of the instant claims, including being capable of performing the intended use of processing aid “for foam molding,” and have the reduced viscosity and Tg recited in instant claim 1 when 100% by weight of propyl methacrylate is used as polymer (C) or the reduced viscosity and Tg recited in instant claim 10, when 20wt% of methyl methacrylate is used together with 80wt% of ethyl methacrylate is used as polymer (C), which is obvious given the teachings of Sato et al.  The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The (meth)acrylic polymer comprise 15 to 65 parts by weight of a polymer (A), 20 to 75 parts by weight of a polymer (B), and 1 to 30 parts by weight of polymer (C), with the total amount of (A), (B) and (C) being equal to 100 parts by weight (column 7, lines 54-58). When 1 part by weight of polymer (C) is used together with 99 parts of polymer (A) + polymer (B), the amount of (C) is 1wt%. When 30 parts by weight of polymer (C) is used together with 70 parts of polymer (A) + polymer (B), polymer (C) makes up 30wt% of the combination of (A), (B), and (C). The (meth)acrylic copolymer is used in a vinyl chloride-based composition comprising 100 parts by weight of a vinyl chloride-based resin and 0.1 to 20 parts by weight of the (meth)acrylic polymer (see column 11, lines 41-47). Because 1 to 30wt% of the 0.1 to 20 parts by weight of the (meth)acrylic copolymer is polymer (C), this is a range of 0.001 to 6 parts by weight of polymer (C) in the vinyl chloride resin composition. This overlaps the range of instant claim 4. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Sato to use an amount of polymer (C) (which meets the processing aid of the instant claims) which meets the instant claim limitations of instant claim 4 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Embodiments of the resin of Sato comprise identical amounts of identical materials (including vinyl chloride resin and a processing aid which meets instant claim 1) as required by instant claims and 11. These embodiments will necessarily have the same properties as the vinyl chloride resin composition of the instant claims, including the foam expansion recited in instant claims 5-6 and 12-13, respectively. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The vinyl chloride-based resin of Sato et al. can include a foaming agent (see column 11, line 56-57. The vinyl chloride based composition of Sato et al., which includes the (meth)acrylic polymer containing polymer (C) as described above, is used to produce moldings (see column 11, line 67). When a foaming agent is included in the vinyl chloride composition, and a molding is produced therefrom, the molding will be a foam molding (i.e. a foamed molded product).
Sato et al. further teaches that vinyl chloride resin is molded to a shape using extrusion (column 1, lines 55-57), and that the vinyl chloride resin composition of the invention solves problems associated with extrusion molding by improving the processability of the vinyl chloride-based resin. See column 2, lines 14-16. Based on these teachings, it would have been obvious to one of ordinary skill in the art to produce a foamed molded product, via extrusion, using the vinyl chloride-based resin composition described in Sato et al., the vinyl chloride-based resin composition of which meets instant claims 1 and 4 (and therefore has the properties of instant claims 5-6). The molded articles produced in Sato et al. will have the structure of the mold used to produce them or the extrusion apparatus used to produce them and thus, the molded articles will be structural components. 


Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. 
Applicant argues that Sato et al. teaches away from the claimed invention by necessitating the use of at least three monomers. 
This is incorrect and not persuasive. Sato teaches three separate polymers, (A), (B) and (C). Of these polymers, polymer (C) is what corresponds to the instantly claimed processing aid. As expressly disclosed in Sato et al., polymer (C) comprises containing 0 to 60 weight% of methyl methacrylate, 40 to 100 weight% of (meth)acrylic ester other than methyl methacrylate, and 0 to 20wt% of another monomer copolymerizable with these.  Examples of the (meth)acrylic ester other than methyl methacrylate used for polymer (c) include alkyl methacrylates having an alkyl group of 2 to 8 carbon atoms. See column 5, line 64 through column 6, line 5. This includes both ethyl methacrylate and propyl methacrylate. It would have been obvious, based on the teachings of Sato, to use, as polymer (C), a polymer containing 100% by weight of propyl methacrylate, or to use 20wt% of methyl methacrylate, which falls within the disclosed range, with 80 wt% of (meth)acrylic ester other than methyl methacrylate, which falls within the disclosed range of Sato et al., including ethyl methacrylate, which is an alkyl methacrylates having an alkyl group of 2 to 8 carbon atoms, as expressly disclosed in Sato et al. Contrary to Applicant’s argument, embodiments of polymer (C) do not need contain three separate monomers. What the reference teaches is that 0 wt% to 60wt% of methyl methacrylate; 40 to 100 weight% of (meth)acrylic ester other than methyl methacrylate; and 0 to 20wt% of another polymerizable monomer copolymerizable with these are used to produce polymer C. This includes embodiments with 0 wt% methyl methacrylate, 100wt% of (meth)acrylic ester other than methyl methacrylate, including C2 to C8 alkyl methacrylates, with includes propyl methacrylate, and 0 wt% of another polymerizable monomer copolymerizable with these. This also includes embodiments with 20wt% methyl methacrylate, which falls within the disclosed range, together with 80wt% of (meth)acrylic ester other than methyl methacrylate, including C2 to C8 alkyl methacrylates, with includes ethyl methacrylate, and 0wt% of the other monomer copolymerizable with these. Therefore, Sato et al. still reads on the instantly claimed invention. 
For the reasons provided above, Applicant’s arguments filed on 2/1/2021 are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766